Citation Nr: 1136107	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from November 1978 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had been submitted to reopen the Veteran's claims of service connection for a bilateral knee condition and degenerative joint disease of the right shoulder.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Columbia, South Carolina, VA Regional Office.  

In August 2007, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the August 2007 hearing the Veteran requested a 30-day hold on the case so that medical evidence could be submitted.  Additional evidence was forwarded to the Board in August 2007, and the Veteran has waived initial RO consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2010).

In a November 2007 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for bilateral degenerative joint disease of the knees, but denied the claim on its merits.  Additionally, the Board also reopened the claim of service connection for degenerative joint disease of the right shoulder and remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  Thereafter, a February 2008 rating decision granted the Veteran's claim and assigned an initial disability rating of 10 percent, retroactively effective from May 11, 2004.  The Veteran did not appeal either this initial rating or effective date, so this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

Thereafter, the Veteran appealed the Board's November 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated September 2008, the Court granted a Joint Motion for Remand, vacating part of the Board's November 2007 Board decision, which denied entitlement to service connection for bilateral degenerative joint disease of the knees, and remanded the case for compliance with the terms of the joint motion. 

In October 2009, the Board remanded the claim in order to comply with the Court's directives to schedule the Veteran for a medical nexus opinion to determine the etiology of the current bilateral degenerative joint disease of the knees, including especially whether it is due to the numerous parachute jumps the Veteran participated in during his service.  After the requested development was completed, the Board again determined additional comment was necessary before a decision on the merits may be reached and requested a Veterans Health Administration (VHA) opinion in June 2011.  This requested opinion was provided in August 2011 and the claim is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran was treated on several occasions for bilateral knee pain and associated problems while in service, and he has provided credible lay descriptions of continuity and chronicity of symptoms of bilateral knee pain since his service discharge.  

2.  Medical evidence establishes a diagnosis of bilateral degenerative changes of the knees, as noted in a VA treatment record dated November 2004, including x-ray confirmation.  And, a VHA orthopedist determined that the Veteran in fact has bilateral patellofemoral syndrome which is secondary to his activities in the military.  



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral knee disability, diagnosed as bilateral patellofemoral syndrome, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for a Bilateral Knee Disorder

The Veteran contends that he began experiencing knee pain during service, and specifically as a result of his numerous parachute jumps, which involved several hard landings, and that he has continued to experience the effects of this condition rather continuously since his discharge from service.  And after reviewing the relevant medical and other evidence of record, the Board agrees and finds this evidence supports his claim for service connection.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011).

Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the evidence reveals that the Veteran suffers from bilateral degenerative joint disease of the knees as evidence by VA treatment record dated November 2004, which includes x-ray confirmation.  Further, these findings were confirmed by the August 2005 and February 2010 VA compensation examiners, and also the August 2011 VHA orthopedist.  

The Veteran's service treatment records (STRs) reflect several incidents involving pain in his knees or the associated areas.  The first incident occurred in August 1982 when the Veteran complained of a "popping sound" under his patellar tendon.  He was diagnosed with Achilles tendonitis with probable soft tissue injury to the knee.  Thereafter, in December 1982, the Veteran also noted pain in his thoracic region due to a hard parachute landing.  Thereafter, a follow-up noted in January 1983 also indicates that the Veteran strained his left quadriceps insertion.  However, his July 1989 examination did not to indicate a bilateral knee disorder.  However, as he has repeatedly stated that he began experiencing pain in his knees while in the military as a result of these parachute landings.  And, the Board notes that the Veteran's military occupational specialty was a combat engineer and the Veteran's DD Form 214 reflects he also received a parachute badge.  

The Board notes there are conflicting statements concerning the etiology of the Veteran's bilateral knee disorder.  However, despite these conflicting opinions, the Board finds the evidence, medical and lay, supports the Veteran's contentions that his bilateral knee disorder began in service and has continued since his 1989 separation.  

Following his separation from service, the Veteran reported for outpatient treatment at various VA facilities beginning in June 2004 to September 2009 with complaints and treatment for a bilateral knee condition.  As noted, x-ray findings dated in November 2004, revealed small osteophytic spur at the anterior aspects of the tibial plateaus and he was diagnosed with mild degenerative joint disease of the knees.  Follow-up x-rays in July and August of 2007 noted well preserved joint compartments with no fracture or joint effusion on either side.  There was no significant degenerative joint disease and mineralization was good.  The radiologist determined that x-ray results were indicative of normal knees.

As support for his claim, the Veteran underwent a VA compensation examination in August 2005.  The examiner determined that because the Veteran only had one episode of knee problems during his military service and there were no knee complaints mentioned on his separation physical examination in 1989, the lack of continuity of symptomatology and lack of mention following the one episode of knee problems in service, results in a failure to connect his current problem to service "without resorting to unfound speculation."  

A subsequent July 2007 letter from Dr. D.C., the Veteran's private physician, found that his current degenerative joint disease of the knees is "very likely . . . related to 19 years of military services a paratrooper with hundreds of airborne jumps, many with bad landings and tree landings and carrying heavy loads on the back."  Finally, an August 2007 statement from a VA treating physician found the Veteran's bilateral knee condition "could be related to previous injuries he sustained during his military service."  

However, after considering the evidence in the aggregate, the Board determined in the November 2007 denial, the Veteran's bilateral knee condition was not related to his military service, because the July 2007 statement from Dr. D.C. was of little probative value and the August 2007 VA treating physician statement was inconclusive.  

Following a September 2008 Court remand, which found that the August 2005 VA medical examiner did not adequately consider the Veteran's lay statements of continued knee problems since service, prior to rendering his opinion regarding continuity of symptomatology.  The Board remanded this claim in October 2009 for an additional VA compensation examination and to reconcile the conflicting opinions noted above.  

The February 2010 VA compensation examiner determined it is less likely as not that the Veteran's current bilateral knee condition is a result of his military service.  However, this examiner failed to consider and discuss the conflicting opinions issued in August 2005, July 2007 and August 2007.   

Consequently, in June 2011, a medical opinion concerning the etiology of the Veteran's bilateral knee disorder was requested from an orthopedist, to include consideration of the above mentioned conflicting opinions.  In August 2011, the orthopedist determined that the Veteran's bilateral knee disorder is at least as likely as not due to his military activities, including multiple parachute jumps.  As supporting rationale, the orthopedist noted studies that show stress, such as repetitive jumping or parachute jumps, will cause an increase in stress across the patellofemoral joint causing knee pain.  The orthopedist concluded the Veteran has clear documentation of stress to the knees that would cause a patellofemoral type syndrome from jumping over 100 times with a parachute.  Further, he has x-ray findings consistent with the diagnosis rendered.  

Moreover, the specialist's opinion was based on the Veteran's competent and credible statements.  The Veteran testified during his August 2007 travel Board hearing, that his bilateral knee disability is attributable to his active military service, and specifically to his numerous parachute jumps, which involved several hard landings.  He explained that on one occasion, he was medivaced from the field due to injuries relating to his knees, and on another occasion, he incurred a bad parachute jump, which placed him on limited profile for an extended period.  The Veteran asserts that performing over one hundred parachute jumps and carrying heavy packages during his military service caused his current bilateral knee disability.  Therefore, the Veteran's statements described above are competent evidence of the existence of his bilateral knee disability, both initially during his military service and on an ongoing basis during the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  

His statements also are credible since his continuous complaints of pain for this disorder are documented in service and since.  Moreover, the VHA orthopedist specifically agreed that the Veteran's disability is of the time that may be caused by the stress of over 100 parachute jumps.  And because this supporting lay evidence is both competent and credible, it is probative of his claim that his bilateral knee began service and that it has persisted during the years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran began experiencing bilateral knee pain while in the military, and that this condition has persisted during the years since to warrant service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


